      Case 5:20-cv-00363-BLF Document 85-3 Filed 12/10/20 Page 1 of 2




 1   SONAL N. MEHTA (SBN 222086)
      Sonal.Mehta@wilmerhale.com
 2   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 3
     2600 El Camino Real, Suite 400
 4   Palo Alto, California 94306
     Telephone: (650) 858-6000
 5   Facsimile: (650) 858-6100
 6   DAVID Z. GRINGER (pro hac vice)
      David.Gringer@wilmerhale.com
 7
     ARI HOLTZBLATT (pro hac vice)
 8    Ari.Holtzblatt@wilmerhale.com
     MOLLY M. JENNINGS (pro hac vice)
 9    Molly.Jennings@wilmerhale.com
     WILMER CUTLER PICKERING
10    HALE AND DORR LLP
11   1875 Pennsylvania Ave NW
     Washington, DC 20006
12   Telephone: (202) 663-6000
     Facsimile: (202) 663-6363
13
     Attorneys for Defendant
14   FACEBOOK, INC.
15

16                              UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN JOSE DIVISION

19   REVEAL CHAT HOLDCO, LLC, a Delaware                Case No. 5:20-CV-00363-BLF
     limited liability company, USA TECHNOLOGY
20   AND MANAGEMENT SERVICES, INC. (d/b/a               DEFENDANT FACEBOOK INC.’S
     Lenddo USA), a Delaware corporation, CIR.CL,       [PROPOSED] ORDER GRANTING
21   INC., a dissolved Delaware corporation, and        FACEBOOK’S MOTION FOR
     BEEHIVE BIOMETRIC, INC., a dissolved               ADMINISTRATIVE RELIEF TO
22
     Delaware corporation,                              CONSIDER WHETHER CASES
23                                                      SHOULD BE RELATED
                                  Plaintiffs,
24
            v.
25
     FACEBOOK, INC., a Delaware corporation,
26

27                                Defendant.

28

      No. 5:20-cv-00363-BLF                FACEBOOK’S [PROPOSED] ORDER GRANTING MOTION FOR
                                                                      ADMINISTRATIVE RELIEF
      Case 5:20-cv-00363-BLF Document 85-3 Filed 12/10/20 Page 2 of 2




 1                                          [PROPOSED] ORDER

 2            IT IS HEREBY ORDERED: Defendant Facebook, Inc.’s Motion for Administrative

 3   Relief to Consider Whether Cases Should Be Related is GRANTED as follows:

 4         1. The action recently filed in this District and captioned Klein et al. v. Facebook, Inc., No.

 5            5:20-cv-08570-LHK, filed on December 3, 2020 (the “Klein Action”) is hereby related to

 6            the instant earlier-filed matter, Reveal Chat et al. v. Facebook, Inc., No. 5:20-cv-00363-

 7            BLF; and

 8         2. The Klein Action is hereby reassigned to this Court, the Honorable Beth Labson

 9            Freeman, accordingly.

10

11   DATED: __________________                                      By: __________________________

12                                                                  Hon. Beth Labson Freeman

13                                                                  United States District Judge

14

15

16   Submitted by:

17   WILMER CUTLER PICKERING HALE AND DORR LLP

18   By:      /s/ Sonal N. Mehta

19            Attorney for Facebook, Inc.

20

21

22

23

24

25

26

27

28
      No. 5:20-cv-00363-BLF                   FACEBOOK’S [PROPOSED] ORDER GRANTING MOTION FOR
                                                                         ADMINISTRATIVE RELIEF
